                          Case 3:18-cr-00017-VAB Document 74 Filed 04/29/20 Page 1 of 1
                                                                                                                                      Criminal Std (//201)
                                                                        H ON ORABLE: Victor A. Bolden, USDJ
                                                    DEPUTY CLERK J. Perez              RPTR/ECRO/TAPE S. Montini
                                                    USPO                               INTERPRETER
TOTAL TIM E:                 hours 20     minutes
                                                    D ATE: 4/29/2020 START TIME: 10:00                               END TIME: 10:20
                                                         COURTROOM MINUTES
  IA-INITIAL APPEAR                        BOND HRG                           CHANGE OF PLEA                        IN CAM ERA HRG
  IA- RULE 5                               DETENTION HRG                        WAIVER/PLEA HRG                     COM PETENCY HRG
  ARRAIGNMENT                              PROBABLE CAUSE                       EXTRADITION HRG                     FORFEITURE
  CONFLICT HRG                             EVIDENTIARY HRG                    STATUS CONF027,21+5*



     CRIM INAL NO. 3:18cr17 (VAB)                          DEFT # ______                    S. Dave Vatti
                                                                                            AUSA
                UNITED STATES OF AMERICA
                          vs                                                              William T. Koch , Jr.
                     Ernesto Luis Delgado                                                 Counsel for Defendant Ret           CJA           PDA



  . . . . . . . Deft failed to appear. Oral M otion for issuance of Warrant       granted      denied         Bond FORFEITED
  ......      Arrest Date (CT Case):                              Case unsealed or       Rule 5 arrest,             Dist of
  . . . . . . CJA 23 Financial Affidavit filed       under seal
  . . . . . . Order Appointing Federal Public Defender’s Office filed
  . . . . . . Court appoints Attorney                                     to represent defendant for       this proceeding only          all proceedings
  . . . . . . Appearance of                                                           filed
  ......       Complaint filed          Sealed Complaint filed         Affidavit of                                           filed
  ......       Information/M isdemeanor filed              Sealed Information filed
  ......       Waiver of Indictment (case opening) filed               Felony Information filed
  ......       Waiver of Indictment (mid case) filed              Superseding Information filed
  . . . . . . Plea Agreement Ltr filed        under seal      to be e-filed
    . . . . . . Plea of    not guilty   guilty      nolo contendere to count(s)                      of the
  . . . . . . Petition to Enter Guilty Plea filed                                                             (indict, superseding indict, info)
  . . . . . . Defendant motions due                                    ; Government responses due
  . . . . . . Scheduling Order       filed    to be filed   Sentencing Scheduling Order
  . . . . . . . Hearing on Pending M otions scheduled for                       at
  . . . . . . Jury Selection set for                                 at
  . . . . . . Remaining Count(s) to be dismissed at sentencing
  . . . . . . Sentencing set for                            at                          Probation 246B Order for PSI & Report
  . . . . . . Special Assessment of $___________ on count(s)___________. Total $ _________         Due immediately    Pay at sentencing
  . . . . . . Govt’s M otion for Pretrial Detention filed        GRANTED            DENIED        ADVISEMENT
  . . . . . . Govt’s ORAL M otion for Pretrial Detention     GRANTED          DENIED                ADVISEMENT
  . . . . . . Order of Detention filed
  . . . . . . Deft ordered removed/committed to originating /another District of
  . . . . . . No bond set at this time, Order of Temporary Detention Pending Hearing               filed       to be filed
  . . . . . . Waiver of Rule 5 Hearing filed
  . . . . . . Govt’s M otion for waiver of 10-day notice          GRANTED       G DENIED G ADVISEMENT
  . . . . . . Bond      set at $                           reduced to $                        Non-surety        Surety      Personal Recognizance
  . . . . . . Bond    revoked          reinstated    continued       modified
  . . . . . . Defendant detained
  ......                     Hearing       waived     set for                                      continued until
  . . . . . . Set Attorney Flag and notify Federal Grievance Clerk
                                                                  SEE page II for       conditions of bond         additional proceedings
